Note Extension and Amendment Agreement
 
Agreement dated as of the 25th day of February 2011 (this “Agreement”) by and
among ThermoEnergy Corporation, a Delaware corporation (“ThermoEnergy”) and the
individual and entities named on Schedule I hereto  (collectively, the
“Lenders”).
 
Whereas, pursuant to that certain Bridge Loan Agreement effective as of March 1,
2010 by and among ThermoEnergy and the Lenders (as amended, the “Bridge Loan
Agreement”); the Lenders made bridge loans to ThermoEnergy in the aggregate
principal amount of $4,625,001.00 (the “Loans”); and
 
Whereas, the Loans, and ThermoEnergy’s obligations with respect thereto, are
memorialized by a series of promissory notes referred to in the Bridge Loan
Agreement as the “Notes”;
 
Whereas, the Notes are due and payable on February 28, 2011; and
 
Whereas, a portion of the Loans has been surrendered to ThermoEnergy, in
accordance with the Bridge Loan Agreement, in satisfaction of the Lenders’
obligations to purchase shares of ThermoEnergy’s Series B Convertible Preferred
Stock (the “Series B Stock”) pursuant to that certain Securities Purchase
Agreement dated as of November 19, 2009 by and among ThermoEnergy and the
Lenders; and
 
Whereas, an aggregate of $2,803,088.76 of principal and accrued interest under
the Notes remains outstanding, as set forth in greater detail on Schedule I
hereto; and
 
Whereas, the due performance and payment of ThermoEnergy’s under the Notes is
secured by a pledge of certain assets of ThermoEnergy pursuant to that certain
Security Agreement dated as of March 1, 2010 by and among ThermoEnergy, the
Lenders and The Quercus Trust, as agent for itself and the other Lenders (the
“Security Agreement”); and
 
Whereas, ThermoEnergy and the Lenders desire to extend to February 29, 2012 the
maturity date of the Notes and to amend and restate the Notes as hereinafter set
forth;
 
Now, therefore, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, ThermoEnergy and the Lenders hereby agree as follows:
 
1.           Closing Deliveries.  At a closing (the “Closing”) to be held at the
offices of Nixon Peabody llp, 100 Summer Street, Boston, Massachusetts at 1:00
p.m. on February 25, 2011 (or at such other place and on such other date as
ThermoEnergy and the Lenders may agree), ThermoEnergy shall, against delivery by
each Lender of his or its Note or Notes for cancellation, deliver to such Lender
an Amended and Restated Promissory Note, in the form attached hereto as Exhibit
A, in the principal amount set forth under the heading “Principal Amount of
Amended and Restated Note” opposite such Lender’s name on Schedule I hereto (the
“Amended Note”)
 
2.           Compliance with Obligations.  Each Lender, severally and not
jointly, hereby represents and warrants that, to the best of the knowledge of
such Lender, ThermoEnergy has performed all of its obligations under the Notes
and the Security Agreement, and such Lender has no knowledge of any event or
condition which, with the giving of notice, the passage of time, or otherwise,
would constitute an Event of Default under either the Notes or the Security
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           ThermoEnergy’s Representations and Warranties.  ThermoEnergy hereby
represents and warrants to the Lenders as follows:
 
3.1           Organization and Qualification.  ThermoEnergy is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  ThermoEnergy is not in violation of any of the provisions of its
Certificate of Incorporation or bylaws.  ThermoEnergy is duly qualified to
conduct business and is in good standing as a foreign corporation in each
jurisdiction in which the failure to be so qualified and in good standing could
have or could reasonably be expected to result in a material adverse effect on
ThermoEnergy or its business, and no proceedings have been instituted in any
such jurisdiction revoking, limiting or curtailing, or seeking to revoke, such
power and authority or qualification.
 
3.2           Authorization and Enforceability.  The execution and delivery by
ThermoEnergy of this Agreement, the Amended Notes and the Security Agreement,
and performance by ThermoEnergy of its obligations under this Agreement, the
Security Agreement and the Amended Notes, have been duly authorized by all
necessary corporate action on the part of ThermoEnergy, its Board of Directors
and its shareholders.  This Agreement, the Security Agreement and the Notes have
been duly executed by ThermoEnergy and constitute the valid and legally binding
obligation of ThermoEnergy, enforceable against ThermoEnergy in accordance with
their respective terms.  The Amended Notes, when issued as contemplated by this
Agreement against delivery by the Lenders of the Notes for cancellation, will be
the legal, valid and binding obligations of ThermoEnergy, enforceable against
ThermoEnergy in accordance with their respective terms.
 
3.3           Other Agreements.  Neither the execution and delivery of this
Agreement nor the performance of this Agreement by ThermoEnergy will (a) result
in a violation or breach of any term or provision of or constitute a default (or
an event which, with notice or lapse of time or both, would result in a default)
under, or result in the termination or in a right of termination, or
cancellation of, or accelerate the performance required by, or result in being
declared void or voidable, any of the terms, conditions or provisions of
ThermoEnergy’s Certificate of Incorporation or bylaws or any instrument,
commitment or obligation to which ThermoEnergy is a party, or by which
ThermoEnergy or any of ThermoEnergy’s assets may be bound, or (b) except as
contemplated by the Security Agreement, result in the creation of any lien,
security interest, charge or encumbrance on any of ThermoEnergy’s assets or (c)
violate any law, rule, or governmental regulation or order, writ, injunction,
decree, judgment or ruling of any court or governmental authority applicable to
ThermoEnergy or any of ThermoEnergy’s assets.
 
3.4           Series B Shares and Common Stock.  The shares of ThermoEnergy’s
Series B Convertible Preferred Stock, par value $0.01 per share (the “Series B
Preferred Stock”) issuable upon conversion of the Amended Notes (the “Series B
Shares”) are duly authorized and, when issued in accordance with the terms of
the Amended Notes, will be validly issued shares of Series B Preferred Stock,
fully paid, non-assessable and free of preemptive and similar rights and
entitled to all of the rights and preferences of the Series B Preferred Stock as
set forth in Article IV of ThermoEnergy’s Certificate of Incorporation.  A
sufficient number of shares of ThermoEnergy’s Common Stock, par value $0.001 per
share (the “Common Stock”) to permit exercise in full of the Warrants issuable
upon conversion of the Amended Notes as hereinafter provided (the “Warrant
Shares”) and full conversion of the Series B Shares (the “Conversion Shares”)
have been reserved and set aside and such shares of Warrant Shares and
Conversion Shares will, when issued and paid for upon exercise of the Warrants
or conversion of the Series B Shares in accordance with their respective terms,
be duly authorized and validly issued shares of Common Stock, fully paid,
non-assessable and free of preemptive and similar rights.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
3.5           SEC Documents.  ThermoEnergy has, since January 1, 2010, filed all
of the reports, proxy statements and other documents (collectively, the “SEC
Documents”) that ThermoEnergy has been required to file with the Securities and
Exchange Commission (the “Commission”).  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations of the Commission thereunder, and none of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, at the time and in the light of the circumstances under
which they were made, not misleading.  The financial statements of ThermoEnergy
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and with published rules and regulations of
the Commission with respect thereto, have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (except as may be indicated therein or in the notes thereto
or, in the case of the unaudited statements, as permitted by Form 10-Q  of the
Commission) and fairly present (subject, in the case of the unaudited
statements, to normal recurring audit adjustments) the consolidated financial
position of ThermoEnergy and its consolidated subsidiaries as at the dates
thereof and the consolidated results of their operations and cash flows for the
periods then ended.
 
4.           Lenders’ Representations and Warranties.  Each of the Lenders,
severally and not jointly, hereby represents and warrants to ThermoEnergy as
follows:
 
4.1           Organization and Authority.  Such lender, if it is an entity, is
duly organized, validly existing and in good standing under the laws of state of
its organization or incorporation and has the requisite power and authority to
enter into, and to consummate the transactions contemplated by, this Agreement
and otherwise to carry out its obligations hereunder.
 
4.2           Authorization and Enforceability.  The execution and delivery of
this Agreement by such Lender and the performance by such Lender of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or partnership or other applicable like action, on the part
of such Lender.  This Agreement has been duly executed by such lender and
constitutes the valid and legally binding obligation of such Lender, enforceable
against him or it in accordance with their respective terms.
 
4.3           Other Agreements.  Neither the execution and delivery of this
Agreement nor the performance of this Agreement by such Lender will (a) result
in a violation or breach of any term or provision of or constitute a default (or
an event which, with notice or lapse of time or both, would result in a default)
under, or result in the termination or in a right of termination, or
cancellation of, or accelerate the performance required by, or result in being
declared void or voidable, any of the terms, conditions or provisions of such
Lender’s Certificate of Organization, operating agreement, or other governing
document (if such Lender is an entity) or any instrument, commitment or
obligation to which such Lender is a party, or by which such Lender or any of
his or its assets may be bound, or (b) violate any law, rule, or governmental
regulation or order, writ, injunction, decree, judgment or ruling of any court
or governmental authority applicable to such Lender.
 
4.4           Access to Information Regarding ThermoEnergy.  Such Lender
acknowledges that he or it has been afforded (i) access to information about
ThermoEnergy and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
decision to enter into this Agreement and (ii) the opportunity to obtain such
additional information that ThermoEnergy possesses or can acquire without
unreasonable effort or expense that such Lender deems necessary to make an
informed investment decision with respect to this Agreement.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
4.5           Investment Representations.  Such Lender is an “accredited
investor” (as such term is defined in Rule 501 of Regulation D promulgated by
the Securities and Exchange Commission pursuant to the Securities Act of 1933
(the “Securities Act”)), it understands that the Series B Shares, the Warrants,
the Warrant Shares and the Conversion Shares issuable to such lender pursuant to
this Agreement have not been registered under the Securities Act of 1933 or
under any applicable state securities laws and may not be resold with such
registration unless an applicable exemption from the registration requirements
of the Securities Act of 1933 and the applicable state securities laws is
available, and such Lender is acquiring his or its Amended Note and will acquire
his or its Series B Shares, Warrants, Warrant Shares and Conversion Shares for
investment for such Lender’s own account and not with a plan or present
intention to distribute or resell such securities.
 
4.6           Independent Investment Decision.  Such Lender has independently
evaluated the merits of his or its decision to enter into this Agreement and
confirms that he or it has not relied on the advice of ThermoEnergy or any of
its officers or directors in making such decision.  Such Lender acknowledges and
agrees that ThermoEnergy has not made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3 hereof.
 
5.           Optional Conversion of Amended Notes.  All or any portion of the
outstanding principal and accrued interest on each Lender’s Amended Note may be
converted at any time at the option of such Lender into shares of Series B
Preferred Stock at a price of $2.40 per share as provided in the Amended Note
and, as an inducement to the Lender to effect such a conversion, ThermoEnergy
will issue to each Lender effect such a conversion, at the time of such
conversion, a five-year Common Stock Purchase Warrant in substantially the same
form attached hereto as Exhibit B (each, a “Warrant”) for the purchase, at an
exercise price of $0.30 per share, of that number of shares of Common Stock
determined by dividing (i) 200% of the amount of principal and interest on the
Amended Note so converted by (ii) $0.30.
 
6.           Mandatory Conversion of Amended Notes.
 
6.1           Conversion upon CASTion Notes Payment.  In the event, prior to the
maturity date of the Amended Notes, ThermoEnergy pays in full the entire
outstanding principal amount of, and interest accrued on, those certain Amended
and Restated Promissory Notes due February 29, 2012 issued, as of January 4,
2011, to (i) BancBoston Ventures, Inc., (ii) BCLF Ventures I, LLC, (iii) Essex
Regional Retirement Board, (iv) Massachusetts Technology Development Corporation
and (v) Spencer Trask Specialty Group, LLC (collectively, the “CASTion Notes”)
(whether by payment in cash, conversion in accordance with the terms of the
CASTion Notes, or any combination thereof), then simultaneously with the payment
of the CASTion Notes, the entire outstanding principal amount of, and accrued
but unpaid interest on, the Amended Notes shall automatically convert into
shares of Series B Preferred Stock at a price of $2.40 per share.  Upon such
conversion ThermoEnergy will issue to each Lender a Warrant for the purchase, at
an exercise price of $0.30 per share, of that number of shares of Common Stock
determined by dividing (i) 200% of the amount of principal and interest on such
Lender’s Amended Note so converted by (ii) $0.30.
 
6.2           Market-Triggered Conversion.  If at any time (i) the closing price
of the Common Stock on any trading day on the principal trading market on which
the Common Stock is listed or traded, or if the Common Stock is not listed on a
trading market, in the over-the-counter market, as reported by the OTC Bulletin
Board, or if the Common Stock is not then listed on a trading market or quoted
on the OTC Bulletin Board, as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices) equals or exceeds $0.72 per share  for twenty (20)
consecutive trading days and (ii) the daily average trading volume of the Common
Stock exceeds 30,000 shares for twenty (20) consecutive trading days, then upon
notice from ThermoEnergy to the Lenders, the entire principal amount of the
Amended Notes then remaining outstanding, plus all accrued and unpaid interest
thereon, shall automatically convert into shares of Series B Preferred Stock at
a price of $2.40 per share.  Upon such conversion ThermoEnergy will issue to
each Lender a Warrant for the purchase, at an exercise price of $0.30 per share,
of that number of shares of Common Stock determined by dividing (i) 200% of the
amount of principal and interest on such Lender’s Amended Note so converted by
(ii) $0.30.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
7.           General Provisions.
 
7.1           Governing Law and Jurisdiction.  This Agreement and the rights of
the parties hereunder shall be construed and enforced in accordance with the
laws of the State of Delaware applicable to agreements executed and to be
performed wholly within such state and without regard to principles of conflicts
of law.  Each party irrevocably (a) consents to the jurisdiction of the federal
and state courts situated in or having jurisdiction over Wilmington, Delaware in
any action that may be brought for the enforcement of this Agreement, and (b)
submits to and accepts, with respect to its properties and assets, generally and
unconditionally, the in personam jurisdiction of the aforesaid courts, waiving
any defense that such court is not a convenient forum  In any such litigation to
the extent permitted by applicable law, each party waives personal service of
any summons, complaint or other process, and agrees that the service thereof may
be made either (i) in the manner for giving of notices provided in the Notes or
(ii) in any other manner permitted by law.
 
7.2           Entire Agreement.  This Agreement, the Security Agreement and the
Amended Notes contain the entire agreement of the parties hereto with respect to
the subject matter of this Agreement, and supersede all prior negotiations,
commitments, agreements and understandings between them with respect hereto.
 
7.3           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
7.4           Counterparts.  This Agreement may be executed in any number of
counterparts (each of which shall be deemed an original but all of which, taken
together, shall constitute a single agreement) and may be effected by facsimile
or electronic signature.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
In witness whereof, ThermoEnergy and the Lenders have executed this Agreement as
of the date first above written.
 

ThermoEnergy Corporation  
The Quercus Trust   
       
 
By: 
  /s/  Cary G. Bullock
 
By: 
  /s/  David Gelbaum
 
Cary G. Bullock, President and CEO
 
 
 
      Focus Fund, l.p.  
  /s/  Robert S. Trump
 
 
 
 
Robert S. Trump
 
By: 
  /s/  J. Winder Hughes III
          Empire Capital Partners, ltd   Empire Capital Partners, lp          
By: 
Empire Capital Management, llc,
  By: 
Empire gp, llc, its General Partner
 
its Investment Manager
 
 
 
     
By:  
  /s/  Peter S. Richards
By: 
  /s/  Peter S. Richards
                Empire Capital Partners Enhanced Master Fund, ltd              
 
By: 
Empire Capital Management, llc,
       
its Investment Manager
               
By: 
  /s/  Peter S. Richards
     



Note Extension and Amendment Agreement Signature Page
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Schedule I
 
Investor
 
Principal Amount of
Original Note
   
Principal Balance of
Original Note at 2/25/2011
   
Interest Accrued through
2/24/2011
   
Principal Amount of
Amended and Restated Note
                           
The Quercus Trust
 
1835 Newport Blvd.
A109-PMC 467
Costa Mesa, CA 92627
  $ 2,180,000.00     $ 990,211.85     $ 19,526.03     $ 1,009,737.88            
                       
Robert S. Trump
 
89 10th Street
Garden City, NY 11530
  $ 1,220,000.00     $ 923,173.07     $ 21,162.89     $ 944,335.96              
                     
Focus Fund L.P.
 
P.O. Box 389
Ponte Vedra, FL 32004
  $ 125,000.00     $ 26,065.75     $ 630.27     $ 26,696.02                    
               
Empire Capital Partners, LP
 
One Gorham Island, Suite 201
Westport, CT 06880
  $ 366,667.00     $ 267,644.04     $ 6,462.25     $ 274,106.30                
                   
Empire Capital Partners, Ltd
 
One Gorham Island, Suite 201
Westport, CT 06880
  $ 366,667.00     $ 267,644.04     $ 6,462.25     $ 274,106.30                
                   
Empire Capital Partners Enhanced Master Fund, Ltd
 
One Gorham Island, Suite 201
Westport, CT 06880
  $ 366,667.00     $ 267,644.04     $ 6,462.25     $ 274,106.30  

 
 
 

--------------------------------------------------------------------------------

 


 